                                                    Case No. 08-C-99
                                        United States District Court, E.D. Wisconsin


                               Trafton v. Rocketplane Kistler, Inc.
                                                    Decided Jan 14, 2009



    Case No. 08-C-99.                                             every one of Defendants' responses (and their
                                                                  numerous cross-references), and in light of their
    January 14, 2009
                                                                  lack of response to the motion to compel, I am
                                                                  satisfied that the Plaintiff is entitled to receive a
    ORDER                                                         "do-over" of the response to its interrogatories and
                                                                  request for production of documents. Defendants
    WILLIAM GRIESBACH, District Judge                             must serve meaningful and specific responses to
    Plaintiff has filed a motion to compel the                    the Plaintiff's interrogatories and requests by
    Defendants to provide complete, responsive                    January 30, 2009. The discovery cutoff will be
    answers to interrogatories and to produce all                 moved back to March 31, and motions will now
    documents responsive to his requests for                      be due by April 30, 2009.
    production. He asserts that on September 24,                  Also pending is the Defendants' motion to
    2008, he served Defendants with a set of                      consolidate this case with Case No. 08-C-642,
    interrogatories and requests for production. The              Randolph H. Brinkley v. Rocketplane Kistler, et al.
    Defendants did not respond until December 2                   Defendants note that they are sued in both cases
    (some five weeks late), but when they did respond             and that the employment agreement at issue is
    the answers proved inadequate. Plaintiff's counsel            identical or nearly so. Fed.R.Civ.P. 42 gives
    asserts that he has been unable to conduct                    district courts wide latitude in determining when,
    meaningful discovery in light of the unresponsive             and how, to consolidate actions or parts of actions.
    nature of the information Defendants have                     The Plaintiffs agree that consolidation of some
    provided.                                                     aspects of the two cases makes sense. For
    There has been no response to the motion to                   instance, they agree that consolidation is
    compel. Review of the Defendants' response to the             appropriate for purposes of discovery and motions
    interrogatories and requests for production                   that will involve issues common to both cases. But
    indicates that several of their responses are                 they note that the facts as to each plaintiff are
    inadequate or simply recite boilerplate objections            different, and the two cases are at different stages
    such as work product or attorney-client privilege.            in the litigation. In their view, consolidating the
    (Rosen Decl., Ex. 5.) These objections are not                cases for trial would result in jury confusion, delay
    stated with the "specificity" required by                     meaningful arbitration proceedings, and result in a
    Fed.R.Civ.P. 33(b)(4), and moreover any                       delay in the Trafton case, which is closing
    objections the Defendants had were waived                     discovery this month.
    because their response was not timely filed. See              Defendants have not replied to the Plaintiffs'
    Fed.R.Civ.P. 33(b)(2) (responding party must                  concerns. I am satisfied that, for now, there is no
2   serve answers and *2 objections within 30 days).              compelling reason to consolidate the cases for
    Because these untimely objections color almost                trial. Future developments may suggest that



                                                                                                                          1
               Case 2:19-cv-00918-BHL Filed 04/07/21 Page 1 of 2 Document 147
                Trafton v. Rocketplane Kistler, Inc.     Case No. 08-C-99 (E.D. Wis. Jan. 14, 2009)

    consolidation would be a feasible means of                  642 are consolidated for purposes of discovery
    conserving resources, but for the present time I            and motions involving common questions of law.
    will consolidate the two actions only for purposes          The parties are to confer and submit a letter setting
    of discovery and motions involving common or                forth a proposed schedule to address matters that
3   similar questions of law. *3                                are consolidated.

    In sum, the motion to compel is GRANTED, as                 SO ORDERED.
    set forth above. The motion to consolidate is
    GRANTED in part; Case Nos. 08-C-99 and 08-C-




                                                                                                                        2
               Case 2:19-cv-00918-BHL Filed 04/07/21 Page 2 of 2 Document 147
